                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    PATRICK CALHOUN, et al.,                            Case No. 20-cv-05146-LHK (SVK)
                                   8                   Plaintiffs,
                                                                                            DISCOVERY ORDER FOLLOWING
                                   9            v.                                          APRIL 29, 2021 HEARING
                                  10    GOOGLE LLC,                                         Dkt. Nos. 164, 166
                                  11                   Defendant.

                                  12          The Parties appeared on April 29, 2021 for a hearing regarding discovery issues set forth at
Northern District of California
 United States District Court




                                  13   Dkt. Nos. 164 and 166. The Court’s rulings and the status of unresolved disputes are set forth in
                                  14   Exhibit A. The Court has reserved May 26, 2021 at 1:30 p.m. for a further discovery conference
                                  15   on disputed issues that are ripe for adjudication. The Parties are to submit an updated summary
                                  16   chart identifying the disputes on May 20, 2021.
                                  17          All other deadlines are as set forth in the attached order.
                                  18          SO ORDERED.
                                  19   Dated: April 30, 2021
                                  20

                                  21
                                                                                                     SUSAN VAN KEULEN
                                  22                                                                 United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
